Title: To Thomas Jefferson from Robert Smith, 4 September 1801
From: Smith, Robert
To: Jefferson, Thomas


Sir,
Washington Sep. 4. 1801
I cannot find that any of the 20,000 Dol fund can be spared for the purpose mentioned in your Letter of the 29h. Ult. The Report made to me by Col Burrows which was inclosed in my Letter to you of the 31st. Ult has no doubt satisfied you that this fund, instead of lending, would willingly borrow money for the purpose of completing the Barracks. This letter was put into the post-Office the day before I had the honor of receiving your favor of the 29h.—
In my last letter which accompanied the dispatches brought by Captain Rodgers I hazarded an intimation that it was impossible for us to ascertain the real Object of the first Consul in the pending negotiation. I then and yet do suspect that he is not cordially disposed to ratify the treaty. My suspicions proceed from the great change in the political views of France since the time of the projecting of the Treaty; and these suspicions have almost grown into an Opinion from a consideration that the Objection insisted on by the French Government is utterly unimportant. For if the second Article should be expunged the effect of the treaty with respect to France would be precisely the same whether the proposed abandonment of indemnities be or be not expressly declared. Nothing is better established than that a Treaty of peace necessarily implies a dereliction of all claims for antecedent damages which either produced the war or were caused during the war and which are not mentioned in such Treaty. The Commissioners on the part of the French Government could not but have known this. And had they been sincerely desirous of having such a Treaty with us, they doubtless would not have resorted to so captious an Objection. Besides, the declining of the proposition of Mr. Murray to re-establish the second Article upon the Original ground is a further manifestation of their aversion at this time to the Treaty itself. They are not willing to adopt it either with or without the second Article. The times are changed and, it seems, they must change with the times.
Upon reflection I am yet inclined to the opinion, in case we be not informed of the ratification of the treaty, that the Boston frigate, as soon as she is equipped, ought to proceed without the Minister to the Mediterranean. In a conversation yesterday with Mr Gallatin he expressed the same Opinion. If this course of proceeding should acquire your approbation, it would be agreeable to me to be so informed in order that I might without delay send the Orders for her sailing as soon as I may be assured of her being ready for Sea.
If Mr Murray and the French Commissioners should not agree, we will probably notwithstanding glide into a state of peace and into all the advantages of a commercial intercourse without a Treaty.
Accept the assurances of my great esteem and high Consideration.
Rt Smith
